DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was properly sentenced as an habitual offender for sale of cocaine. He was improperly sentenced as an habitual offender for possession of cocaine. § 775.084(l)(a)3., Fla. Stat. (1993); Jackson v. State, 651 So.2d 242 (Fla. 5th DCA 1995); Perez v. State, 647 So.2d 1007, 1008 (Fla.3d DCA 1994).
The sentence as to the possession conviction is vacated and this cause remanded for resentencing as to that count.
SENTENCE VACATED; REMANDED.
COBB and GOSHORN, JJ., concur.